Citation Nr: 0533692	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from February 1947 to March 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  A hearing was held before the 
undersigned Veterans Law Judge in June 2005.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issues on appeal, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  Chronic urethritis was not present during service, and a 
current urinary system disorder did not develop as a result 
of any incident in service.  

3.  A chronic low back disorder was not present during 
service, arthritis of the spine was not manifest within a 
year after service, and a current low back disorder did not 
develop as a result of any incident in service.  


CONCLUSIONS OF LAW

1.  Chronic urethritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in May 2001, September 2003 
and March 2005 provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2001 letter from the RO 
specifically advised him that he should send the RO the 
evidence needed as soon as possible.  Thus, the fourth 
element is satisfied.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran's 
initial VCAA letter was provided in May 2001 which was prior 
to the adjudication of his claim in July 2001.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his current post service 
treatment records.  The veteran has had a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Urethritis

The veteran reported in his hearing testimony that he has a 
urinary disorder which had its onset in during service.  He 
reported that he was treated for a venereal disease during 
service, and that he has intermittently experienced burning 
on urination since that time.  

The veteran's service medical records show that he was 
treated for acute urethritis in July 1948.  He was given 
tablets of sulfathiazole.  The next day, it was noted that he 
had no urethral discharge.  He was instructed to continue the 
medication.  A few days later, it was again noted that he had 
no urethral discharge.  It was also noted that no further 
treatment was indicated.  A record dated in January 1950 
reflects a diagnosis of chancroid of the penis which had been 
present for 11 days.  Treatment consistent of an ointment and 
sulfonamides internally.  Routine lab tests were negative.  
He was discharged as fit for duty.  It was noted that he was 
to have a blood test once monthly for a period of four 
months.  The veteran later underwent a circumcision in March 
1950.  

The report of a medical examination conducted for the purpose 
of his separation from service shows that the history of the 
above referenced treatment for genitourinary disorders was 
noted, but examination of the veteran's genito urinary system 
showed that he had no venereal disease and no significant 
abnormalities.  Laboratory tests included a Kahn which was 
negative.  

The earliest post service reference to a urinary disorder is 
dated many years after separation from service.  In a 
statement in support of claim dated in December 2000, the 
veteran raised a claim for service connection for urethritis.  
However, there is no medical opinion, or other competent 
evidence, linking a current urinary disorder with any in-
service occurrence or event.  Specifically, there was no 
mention of any chronic symptoms in service, nor has any 
medical examiner attributed a current condition to the 
veteran's active service.  Thus, a direct causal link between 
the veteran's claimed disorder and any incident in service 
has not been demonstrated.  

The Board has noted that during the hearing held in June 
2005, the veteran recounted that episode of urethritis during 
service, and stated that he had burning on urination 
intermittently since that time.  Although the veteran is 
competent to testify as to the symptoms which he has 
experienced, he is not qualified to render a medical opinion 
that the current symptoms are attributable to the same 
underlying disease which was noted approximately 55 years 
earlier in service.  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the evidence shows that chronic urethritis was 
not present during service, and a current urinary system 
disorder did not develop as a result of any incident in 
service.  Accordingly, the Board concludes that chronic 
urethritis was not incurred in or aggravated by service.   

Low Back Disorder

The veteran reported in his hearing testimony that he has a 
low back disorder which had its onset in during service.  He 
reported that he was given spinal anesthesia and that this 
caused him to develop chronic back pain.  

The veteran's service medical records show that he received 
spinal anesthesia in January 1948 during a hemorrhoidectomy.  
However, neither that record nor any subsequent record 
indicates that the veteran developed back pain as a result.  
The report of a medical examination conducted for the purpose 
of the veteran's separation from service shows that the spine 
was normal.  

The earliest post service medical record containing such a 
reference to back pain is dated many years after separation 
from service.  A VA medical treatment record dated in 
November 2000 shows that the veteran reported a complaint of 
low back pain which he said he been present since 1948.  The 
record does not contain any medical opinion linking the pain 
to service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

There is no medical opinion, or other competent evidence, 
linking a current back disorder with any in-service 
occurrence or event.  Specifically, there was no mention of 
any chronic symptoms in service, nor has any medical examiner 
attributed a current condition to the veteran's active 
service.  Thus, a direct causal link between the veteran's 
claimed disorder and any incident in service has not been 
demonstrated.  

In summary, the evidence shows that a chronic low back 
disorder was not present during service or manifest within a 
year after service, and did not develop as a result of any 
incident during service.  Accordingly, the Board concludes 
that a low back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  


ORDER

1.  Service connection for urethritis is denied.

2.  Service connection for a low back disorder is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


